 

Exhibit 10.12

 

Commercial Contract

 

 

 

1. PARTIES AND PROPERTY: Ka Bun Chan ("Buyer")

 

agrees to buy and EACO Corporation  ("Seller")

 

agrees to sell the property as: Street Address: 13235 Cortez Blvd., Brooksville,
FL 34613  

 

Legal Description: John G Grubbs Commercial Tracts Lot 1A & 1B ORB 869 PG 485  

 

and the following Personal Property:         (all collectively referred to as
the "Property") on the terms and conditions set forth below.

 

2. PURCHASE PRICE: $ 1,800,000

 

(a) Deposit held in escrow by To Be Determined $   ("Escrow Agent") (checks are
subject to actual and final collection)    


 

Escrow Agent's address:   Phone:  


 

(b) Additional deposit to be made to Escrow Agent within   5   days after
Effective Date $ 50,000


 

(c) Additional deposits to be made to Escrow Agent within ____ days after
Effective Date $


 

(d) Total financing (see Paragraph 5) $ 1,440,000


 

(e) Other   $


 

(f) All deposits will be credited to the purchase price at closing. Balance to
close, subject to adjustments and prorations, to be paid with locally drawn
cashier's or official bank check(s) or wire transfer. $ 310,000


 

3. TIME FOR ACCEPTANCE; EFFECTIVE DATE; COMPUTATION OF TIME: Unless this offer
is signed by Seller and Buyer and an executed copy delivered to all parties on
or before        September 8, 2012        , this offer will be withdrawn and the
Buyer's deposit, if any, will be returned. The time for acceptance of any
counter offer will be 3 days from the date the counter offer is delivered. The
"Effective Date" of this Contract is the date on which the last one of the
Seller and Buyer has signed or initialed and delivered this offer or the final
counter offer. Calendar days will be used when computing time periods, except
time periods of 5 days or less. Time periods of 5 days or less will be computed
without including Saturday, Sunday, or national legal holidays. Any time period
ending on a Saturday, Sunday, or national legal holiday will extend until 5:00
p.m. of the next business day. Time is of the essence in this Contract.

 

4. CLOSING DATE AND LOCATION:

 

(a) Closing Date: This transaction will be closed on        December 8,
2012        (Closing Date), unless specifically extended by other provisions of
this Contract. The Closing Date will prevail over all other time periods
including, but not limited to, Financing and Due Dilligence periods. In the
event insurance underwriting is suspended on Closing Date and Buyer is unable to
obtain property insurance, Buyer may postpone closing up to 5 days after the
insurance underwriting suspension is lifted.

 

Buyer (C.K.B) (____) and Seller (M.B.) (____) acknowledge receipt of a copy of
this page, which is Page 1 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 

 

 

 

(b) Location: Closing will take place in _______________________ County,
Florida. (If left blank, closing will take place in the county where the
property is located,) Closing may be conducted by mail or electronic means.

 

5. THIRD PARTY FINANCING:

 

BUYER’S OBLIGATION: Within ____ days (5 days if left blank) after Effective
Date, Buyer will apply for third party financing in an amount not to exceed
   80   % of the purchase price or $________________, with a fixed interest rate
not to exceed   5.5  % per year with an initial variable interest rate not to
exceed ______%, with points or commitment or loan fees not to exceed   3  % of
the principal amount, for a term of   10   years, and amortized over   10  
years, with additional terms as follows:

____________________________________________________________________________________________________________.

Buyer will timely provide any and all credit, employment, financial and other
information reasonably required by any lender. Buyer will use good faith and
reasonable diligence to (i) obtain Loan Approval within _____ days (45 days if
left blank) from Effective Date (Loan Approval Date), (ii) satisfy terms and
conditions of the Loan Approval, and (iii) close the loan. Buyer will keep
Seller and Broker fully informed about loan application status and authorizes
the mortgage broker and lender to disclose all such information to Seller and
Broker. Buyer will notify Seller immediately upon obtaining financing or being
rejected by a lender. CANCELLATION: If Buyer, after using good faith and
reasonable diligence, fails to obtain Loan Approval by Loan Approval Date, Buyer
may within ____ days (3 days if left blank) deliver written notice to Seller
stating Buyer either waives this financing contingency or cancels this Contract.
If Buyer does neither, then Seller may cancel this Contract by delivering
written notice to Buyer at any time thereafter. Unless this financing
contingency has been waived, this Contract shall remain subject to the
satisfaction, by closing, of those conditions of Loan Approval related to the
Property. DEPOSIT(S) (for purposes of Paragraph 5 only): If Buyer has used good
faith and reasonable diligence but does not obtain Loan Approval by Loan
Approval Date and thereafter either party elects to cancel this Contract as set
forth above or the lender fails or refuses to close on or before the Closing
Date without fault on Buyer’s part, the Deposit(s) shall be returned to Buyer,
whereupon both parties will be released from all further obligations under this
Contract, except for obligations stated herein as surviving the termination of
this Contract. If neither party elects to terminate this Contract as set forth
above or Buyer fails to use good faith or reasonable diligence as set forth
above, Seller will be entitled to retain the Deposit(s) if the transaction does
not close.

 

6. TITLE: Seller has the legal capacity to and will convey marketable title to
the Property by x statutory warranty deed ¨ other
_________________________________________, free of liens, easements and
encumbrances of record or known to Seller, but subject to property taxes for the
year of closing; covenants, restrictions and public utility easements of record;
existing zoning and governmental regulations; and (list any other matters to
which title will be subject) ________________________
_____________________________________________________________________;

provided there exists at closing no violation of the foregoing and none of them
prevents Buyer’s intended use of the Property as
__________________________________________________________________________________________.

 

(a) Evidence of Title: The party who pays the premium for the title insurance
policy will select the closing agent and pay for the title search and closing
services. Seller will, at (check one) x Seller’s ¨ Buyer’s expense and within
  15   days x after Effective Date ¨ or at least ___ days before Closing Date
deliver to Buyer (check one)

x(i.) a title insurance commitment by a Florida licensed title insurer setting
forth those matters to be discharged by Seller at or before Closing and, upon
Buyer recording the deed, an owner’s policy in the amount of the purchase price
for fee simple title subject only to exceptions stated above. If Buyer is paying
for the evidence of title and Seller has an owner’s policy, Seller will deliver
a copy to Buyer within 15 days after Effective Date.

¨ (ii.) an abstract of title, prepared or brought current by an existing
abstract firm or certified as correct by an existing firm. However, if such an
abstract is not available to Seller, then a prior owner’s title policy
acceptable to the proposed insurer as a base for reissuance of coverage may be
used. The prior policy will include copies of all policy exceptions and an
update in a format acceptable to Buyer from the policy effective date and
certified to Buyer or Buyer’s closing agent together with copies of all
documents recited in the prior policy and in the update. If such an abstract or
prior policy is not available to Seller then (i.) above will be the evidence of
title.

 

Buyer (C.K.B.) (___) and Seller (M.B.) (___) acknowledge receipt of a copy of
this page, which is Page 2 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 



 

 

 

(b) Title Examination: Buyer will, within 15 days from receipt of the evidence
of title deliver written notice to Seller of title defects. Title will be deemed
acceptable to Buyer if (1) Buyer fails to deliver proper notice of defects or
(2) Buyer delivers proper written notice and Seller cures the defects within
____ days from receipt of the notice (“Curative Period”). If the defects are
cured within the Curative Period, closing will occur within 10 days from receipt
by Buyer of notice of such curing. Seller may elect not to cure defects if
Seller reasonably believes any defect cannot be cured within the Curative
Period. If the defects are not cured within the Curative Period, Buyer will have
10 days from receipt of notice of Seller’s inability to cure the defects to
elect whether to terminate this Contract or accept title subject to existing
defects and close the transaction without reduction in purchase price.

 

(c) Survey: (check applicable provisions below)

x (i.)Seller will, within   15   days from Effective Date, deliver to Buyer
copies of prior surveys, plans, specifications, and engineering documents, if
any, and the following documents relevant to this transaction:

Environmental


prepared for Seller or in Seller’s possession, which show all currently existing
structures. In the event this transaction does not close, all documents provided
by Seller will be returned to Seller within 10 days from the date this Contract
is terminated.

x Buyer will, at ¨ Seller’s x Buyer’s expense and within the time period allowed
to deliver and examine title evidence, obtain a current certified survey of the
Property from a registered surveyor. If the survey reveals encroachments on the
Property or that the improvements encroach on the lands of another, ¨ Buyer will
accept the Property with existing encroachments x such encroachments will
constitute a title defect to be cured within the Curative period.

 

(d) Ingress and Egress: Seller warrants that the Property presently has ingress
and egress.

 

7. PROPERTY CONDITION: Seller will deliver the Property to Buyer at the time
agreed in its present “as is” condition, ordinary wear and tear excepted, and
will maintain the landscaping and grounds in a comparable condition. Seller
makes no warranties other than marketability of title. In the event that the
condition of the Property has materially changed since the expiration of the Due
Diligence Period, Buyer may elect to terminate the Contract and receive a refund
of any and all deposits paid, plus interest, if applicable. By accepting the
Property “as is”, Buyer waives all claims against Seller for any defects in the
Property. (Check (a) or (b))

 

¨ (a) As Is: Buyer has inspected the Property or waives any right to inspect and
accepts the Property in its “as is” condition.

 

x (b) Due Diligence Period: Buyer will, at Buyer’s expense and within   30  
days from Effective Date (“Due Diligence Period”), determine whether the
Property is suitable, in Buyer’s sole and absolute discretion, for Buyer’s
intended use and development of the Property as specified in Paragraph 6. During
the Due Diligence Period, Buyer may conduct any tests, analyses, surveys and
investigations (“Inspections”) which Buyer deems necessary to determine to
Buyer’s satisfaction the Property’s engineering, architectural, environment
properties; zoning and zoning restrictions; flood zone designation and
restrictions; subdivision regulations; soil and grade: availability of access to
public roads, water, and other utilities; consistency with local, state and
regional growth management and comprehensive land use plans; availability of
permits, government approvals and licenses; compliance with American with
Disabilities Act; absence of asbestos, soil and ground water contamination; and
other inspections that Buyer deems appropriate to determine the suitability of
the Property for Buyer’s intended use and development. Buyer will deliver
written notice to Seller prior to the expiration of the Due Diligence Period of
Buyer’s determination of whether or not the Property is acceptable. Buyer’s
failure to comply with this notice requirement will constitute acceptance of the
Property in its present “as is” condition. Seller grants to Buyer, its agents,
contractors and assigns, the right to enter the Property at any time during the
Due Diligence Period for the purpose of conducting inspections: provided,
however, that Buyer, its agents, contractors and assigns enter the Property and
conduct Inspections at their own risk. Buyer will indemnify and hold Seller
harmless from losses, damages, costs, claims and expenses of any nature,
including attorneys’ fees at all levels, and from liability to any person,
arising from the conduct of any and all Inspections or any work authorized by
Buyer. Buyer will not engage in any activity that could result in a mechanic’s
lien being filed against the Property without Seller’s prior written consent. In
the event this transaction does not close, (1) Buyer will repair all damages to
the Property resulting from the Inspections and return the Property to the
condition it was in prior to conduct of the Inspections, and (2) Buyer will, at
Buyer’s expense release to Seller all reports and other work generated as a
result of the Inspections. Should Buyer deliver timely notice that the Property
is not acceptable, Seller agrees that Buyer’s deposit will be immediately
returned to Buyer and the Contract terminated.

 

Buyer (C.K.B.)(____) and Seller (M.B.)(____) acknowledge receipt of a copy this
page, which is page 3 of 8 pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 

 

 

 

(C) Walk-through Inspection: Buyer may, on the day prior to closing or any other
time mutually agreeable to the parties, conduct a final “walk-through”
inspection of the Property to determine compliance with this paragraph and to
ensure that all Property is on the premises.

 

8. OPERATION OF PROPERTY DURING CONTRACT PERIOD: Seller will continue to operate
the Property and any business conducted on the Property in the manner operated
prior to Contract and will take no action that would adversely impact the
Property, tenants, lenders or business, if any. Any changes, such as renting
vacant space, that materially affect the Property or Buyer’s intended use of the
Property will be permitted x only with Buyer’s consent ¨ without Buyer’s
consent.

 

9. CLOSING PROCEDURE: Unless otherwise agreed or stated herein, closing
procedure shall be in accordance with the norms where the Property is located.

 

(a) Possession and Occupancy: Seller will deliver possession and occupancy of
the Property to Buyer at closing. Seller will provide keys, remote controls, and
any security/access codes necessary to operate all locks, mailboxes, and
security systems.

 

(b) Costs: Buyer will pay Buyer’s attorneys’ fees, taxes and recording fees on
notes, mortgages and financing statements and recording fees for the deed.
Seller will pay Seller’s attorneys’ fees, taxes on the deed and recording fees
for documents needed to cure title defects. If Seller is obligated to discharge
any encumbrance at or prior to closing and fails to do so, Buyer may use
purchase proceeds to satisfy the encumbrances.

 

(c) Documents: Seller will provide the deed; bill of sale; mechanic’s lien
affidavit; originals of those assignable service and maintenance contracts that
will be assumed by Buyer after the Closing Date and letters to each service
contractor from Seller advising each of them of the sale of the Property and, if
applicable, the transfer of its contract, and any assignable warranties or
guarantees received or held by Seller from any manufacturer, contractor,
subcontractor, or material supplier in connection with the Property; current
copies of the condominium documents, if applicable; assignments of leases,
updated rent roll; tenant and lender estoppels letters; tenant subordination,
non-disturbance and attornment agreements (SNDAs) required by the Buyer or
Buyer’s lender; assignments of permits and licenses; corrective instruments; and
letters notifying tenants of the change in ownership/rental agent. If any tenant
refuses to execute an estoppels letter, Seller will certify that information
regarding the tenant’s lease is correct. If Seller is an entity, Seller will
deliver a resolution of its Board of Directors authorizing the sale and delivery
of the deed and certification by the appropriate party certifying the resolution
and setting forth facts showing the conveyance conforms to the requirements of
local law. Seller will transfer security deposits to Buyer. Buyer will provide
the closing statement, mortgages and notes, security agreements, and financing
statements.

 

(d) Taxes and Prorations: Real estate taxes, personal property taxes on any
tangible personal property, bond payments assumed by Buyer, interest, rents
(based on actual collected rents), association dues, insurance premiums
acceptable to Buyer, and operating expenses will be prorated through the day
before closing. If the amount of taxes for the current year cannot be
ascertained, rates for the previous year will be used with due allowance being
made for improvements and exemptions. Any tax proration based on an estimate
will, at request of either party, be readjusted upon receipt of current year’s
tax bill; this provision will survive closing.

 

(e) Special Assessment Liens: Certified, confirmed, and ratified special
assessment liens as of the Closing Date will be paid by Seller. If a certified,
confirmed, and ratified special assessment is payable in installments, Seller
will pay all installments due and payable on or before the Closing Date, with
any installment for any period extending beyond the Closing Date prorated, and
Buyer will assume all installments that become due and payable after the Closing
Date. Buyer will be responsible for all assessments of any kind which become due
and owing after Closing Date, unless an improvement is substantially completed
as of Closing Date. If an improvement is substantially completed as of the
Closing Date but has not resulted in a lien before closing. Seller will pay the
amount of the last estimate of the assessment. This subsection applies to
special assessment liens imposed by a public body and does not apply to
condominium association special assessments.

 

(f) Foreign Investment In Real Property Tax Act (FIRPTA): If Seller is a
“foreign person” as defined by FIRPTA, Seller and Buyer agree to comply with
Section 1445 of the Internal Revenue Code. Seller and Buyer will complete,
execute, and deliver as directed any instrument, affidavit, or statement
reasonably necessary to comply with the FIRPTA requirements, including delivery
of their respective federal taxpayer identification numbers or Social Security
Numbers to the closing agent. If Buyer does not pay sufficient cash at closing
to meet the withholding requirement, Seller will deliver to Buyer at closing the
additional cash necessary to satisfy the requirement.

 

Buyer (C.K.B.) (____) and Seller (M.B.) (____) acknowledge receipt of a copy of
this page, which is Page 4 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 

 

 

 

10. ESCROW AGENT: Seller and Buyer authorize Escrow Agent or Closing Agent
(collectively “Agent”) to receive, deposit, and hold funds and other property in
escrow and, subject to collection, disburse them in accordance with the terms of
this Contract. The parties agree that Agent will not be liable to any person for
misdelivery of escrowed items to Seller or Buyer, unless the misdelivery is due
to Agent’s willful breach of this Contract or gross negligence. If Agent has
doubt as to Agent's duties or obligations under this Contract, Agent may, at
Agent's option, (a) hold the escrowed items until the parties mutually agree to
its disbursement or until a court of competent jurisdiction or arbitrator
determines the rights of the parties or (b) deposit the escrowed items with the
clerk of the court having jurisdiction over the matter and file an action in
interpleader. Upon notifying the parties of such action, Agent will be released
from all liability except for the duty to account for items previously delivered
out of escrow. If Agent is a licensed real estate broker, Agent will comply with
Chapter 475, Florida Statutes. In any suit in which Agent interpleads the
escrowed items or is made a party because of acting as Agent hereunder, Agent
will recover reasonable attorney's fees and costs incurred, with these amounts
to be paid from and out of the escrowed items and charged and awarded as court
costs in favor of the prevailing party.

 

11. CURE PERIOD: Prior to any claim for default being made, a party will have an
opportunity to cure any alleged default. If a party fails to comply with any
provision of this Contract, the other party will deliver written notice to the
non-complying party specifying the non-compliance. The non-complying party will
have ___ days (5 days if left blank) after delivery of such notice to cure the
non-compliance. Notice and cure shall not apply to failure to close.

 

12. RETURN OF DEPOSIT: Unless otherwise specified in the Contract, in the event
any condition of this Contract is not met and Buyer has timely given any
required notice regarding the condition having not been met, Buyer's deposit
will be returned in accordance with applicable Florida Laws and regulations.

 

13. DEFAULT:

 

(a) In the event the sale is not closed due to any default or failure on the
part of Seller other than failure to make the title marketable after diligent
effort, Buyer may either (1) receive a refund of Buyer's deposit(s) or (2) seek
specific performance. If Buyer elects a deposit refund, Seller will be liable to
Broker for the full amount of the brokerage fee.

 

(b) In the event the sale is not closed due to any default or failure on the
part of Buyer, Seller may either (1) retain all deposit(s) paid or agreed to be
paid by Buyer as agreed upon liquidated damages, consideration for the execution
of this Contract, and in full settlement of any claims, upon which this Contract
will terminate or (2) seek specific performance. If Seller retains the deposit,
Seller will pay the Brokers named in Paragraph 20 fifty percent of all forfeited
deposits retained by Seller (to be split equally among the Brokers) up to the
full amount of the brokerage fee. If Buyer fails to timely place a deposit as
required by this Contract, Seller may either (1) terminate the Contract and seek
the remedy outlined in this subparagraph or (2) proceed with the Contract
without waiving any remedy for Buyer's default.

 

14. ATTORNEY'S FEES AND COSTS: In any claim or controversy arising out of or
relating to this Contract, the prevailing party, which for purposes of this
provision will include Buyer, Seller and Broker, will be awarded reasonable
attorneys' fees, costs, and expenses.

 

15. NOTICES: All notices will be in writing and may be delivered by mail,
overnight courier, personal delivery, or electronic means. Parties agree to send
all notices to addresses specified on the signature page(s). Any notice,
document, or item given by or delivered to an attorney or real estate licensee
(including a transaction broker) representing a party will be as effective as if
given by or delivered to that party.

 

16. DISCLOSURES:

 

(a) Commercial Real Estate Sales Commission Lien Act: The Florida Commercial
Real Estate Sales Commission Lien Act provides that a broker has a lien upon the
owner's net proceeds from the sale of commercial real estate for any commission
earned by the broker under a brokerage agreement. The lien upon the owner's net
proceeds is a lien upon personal property which attaches to the owner's net
proceeds and does not attach to any interest in real property. This lien right
cannot be waived before the commission is earned.

 

Buyer (C.K.B.) (___) and Seller (M.B.) (___) acknowledge receipt of a copy of
this page, which is Page 5 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 

 

 

 

(b) Special Assessment Liens Imposed by Public Body: The Property may be subject
to unpaid special assessment lien(s) imposed by a public body. (A public body
includes a Community Development District.) Such liens, if any, shall be paid as
set forth in Paragraph 9(e).

 

(c) Radon Gas: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

(d) Energy-Efficiency Rating Information: Buyer acknowledges receipt of the
information brochure required by Section 553.996, Florida Statutes.

 

17. RISK OF LOSS:

 

(a) If, after the Effective Date and before closing, the Property is damaged by
fire or other casualty, Seller will bear the risk of loss and Buyer may cancel
this Contract without liability and the deposit(s) will be returned to Buyer.
Alternatively, Buyer will have the option of purchasing the Property at the
agreed upon purchase price and Seller will credit the deductible, if any and
transfer to Buyer at closing any insurance proceeds, or Seller's claim to any
insurance proceeds payable for the damage. Seller will cooperate with and assist
Buyer in collecting any such proceeds. Seller shall not settle any insurance
claim for damage caused by casualty without the consent of the Buyer.

 

(b) If, after the Effective Date and before closing, any part of the Property is
taken in condemnation or under the right of eminent domain, or proceedings for
such taking will be pending or threatened. Buyer may cancel this Contract
without liability and the deposit(s) will be returned to Buyer. Alternatively,
Buyer will have the option of purchasing what is left of the Property at the
agreed upon purchase price and Seller will transfer to the Buyer at closing the
proceeds of any award, or Seller's claim to any award payable for the taking.
Seller will cooperate with and assist Buyer in collecting any such award.

 

18. ASSIGNABILITY; PERSONS BOUND: This Contract may be assigned to a related
entity, and otherwise x is not assignable ¨ is assignable. If this Contract may
be assigned, Buyer shall deliver a copy of the assignment agreement to the
Seller at least 5 days prior to Closing. The terms "Buyer," "Seller" and
"Broker" may be singular or plural. This Contract is binding upon Buyer. Seller
and their heirs, personal representatives, successors and assigns (if assignment
is permitted).

 

19. MISCELLANEOUS: The terms of this Contract constitute the entire agreement
between Buyer and Seller. Modifications of this Contract will not be binding
unless in writing, signed and delivered by the party to be bound. Signatures,
initials, documents referenced in this Contract, counterparts and written
modifications communicated electronically or on paper will be acceptable for all
purposes, including delivery, and will be binding. Handwritten or typewritten
terms inserted in or attached to this Contract prevail over preprinted terms. If
any provision of this Contract is or becomes invalid or unenforceable, all
remaining provisions will continue to be fully effective. This Contract will be
construed under Florida law and will not be recorded in any public records.

 

20. BROKERS: Neither Seller nor Buyer has used the services of, or for any other
reason owes compensation to, a licensed real estate Broker other than:

 

(a) Seller's Broker:       (Company Name) (Licensee)       (Address, Telephone,
Fax, E-mail)  who ¨ is a single agent ¨ is a transaction broker ¨ has no
brokerage relationship and who will be compensated by ¨ Seller ¨ Buyer ¨ both
parties pursuant to ¨ a listing agreement ¨ other (specify)
_____________________________________________________________________  

 

Buyer (C.K.B.) (___) and Seller (M.B.) (___) acknowledge receipt of a copy of
this page, which is Page 6 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 



 

 

 

(b) Buyer's Broker: Carlino Commercial Group, Inc. Josephine Yiping Wang  
(Company Name) (Licensee)

 

(Address, Telephone, Fax, E-mail) who x is a single agent ¨ is a transaction
broker ¨ has no brokerage relationship and who will be compensated by ¨ Seller’s
Broker x Seller ¨ Buyer ¨ both parties pursuant to ¨ an MLS offer of
compensation x other (specify) 3% of gross purchase price.

(collectively referred to as "Broker") in connection with any act relating to
the Property, including but not limited to inquiries, introductions,
consultations, and negotiations resulting in this transaction. Seller and Buyer
agree to indemnify and hold Broker harmless from and against losses, damages,
costs and expenses of any kind, including reasonable attorneys' fees at all
levels, and from liability to any person, arising from (1) compensation claimed
which is inconsistent with the representation in this Paragraph, (2) enforcement
action to collect a brokerage fee pursuant to Paragraph 10, (3) any duty
accepted by Broker at the request of Seller or Buyer, which is beyond the scope
of services regulated by Chapter 475, Florida Statutes, as amended, or (4)
recommendations of or services provided and expenses incurred by any third party
whom Broker refers, recommends, or retains for or on behalf of Seller or Buyer.

 

21.  OPTIONAL CLAUSES: (Check if any of the following clauses are applicable and
are attached as an addendum to this Contract):



  ¨ Arbitration ¨ Seller Warranty ¨ Existing Mortgage   ¨ Section 1031 Exchange
¨ Coastal Construction Control Line ¨ Buyer's Attorney Approval   ¨ Property
Inspection and Repair ¨ Flood Area Hazard Zone ¨ Seller's Attorney Approval   ¨
Seller Representations ¨ Seller Financing ¨ Other  

 

22.  ADDITIONAL TERMS:

                                           

 

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING. BROKER ADVISES BUYER AND SELLER TO
VERIFY ALL FACTS AND REPRESENTATIONS THAT ARE IMPORTANT TO THEM AND TO CONSULT
AN APPROPRIATE PROFESSIONAL FOR LEGAL ADVICE (FOR EXAMPLE, INTERPRETING
CONTRACTS, DETERMINING THE EFFECT OF LAWS ON THE PROPERTY AND TRANSACTION,
STATUS OF TITLE, FOREIGN INVESTOR REPORTING REQUIREMENTS, ETC.) AND FOR TAX,
PROPERTY CONDITION, ENVIRONMENTAL AND OTHER ADVICE. BUYER ACKNOWLEDGES THAT
BROKER DOES NOT OCCUPY THE PROPERTY AND THAT ALL REPRESENTATIONS (ORAL, WRITTEN
OR OTHERWISE) BY BROKER ARE BASED ON SELLER REPRESENTATIONS OR PUBLIC RECORDS
UNLESS BROKER INDICATES PERSONAL VERIFICATION OF THE REPRESENTATION. BUYER
AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND GOVERNMENTAL
AGENCIES FOR VERIFICATION OF THE PROPERTY CONDITION, SQUARE FOOTAGE AND FACTS
THAT MATERIALLY AFFECT PROPERTY VALUE.

 

Buyer (C.K.B.) (____) and seller (M.B.) (_____) acknowledge receipt of a copy of
this page, which is Page 7 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 

 

 

 

Each person signing this Contract on behalf of a party that is a business entity
represents and warrants to the other party that such signatory has full power
and authority to enter into and perform this Contract in accordance with its
terms and each person executing this Contract and other documents on behalf of
such party has been duly authorized to do so.

 

/s/ Ka Bun Chan   Date: 8/30/12 Ka Bun Chan           Ka Bun Chan   Tax ID No:  
(Typed or Printed Name of Buyer)           Title:     Telephone:            
Date:             Tax ID No:   (Typed or Printed Name of Buyer)           Title:
    Telephone:         Buyer's Address for purpose of notice:         Facsimile:
    Email:         /s/ Michael Bains   Date: 9/26/12       Michael Bains - Eaco
  Tax ID No:   (Typed or Printed Name of Seller)           Title: Controller  
Telephone: 714-690-2901 x 3331           Date:             Tax ID No:   (Typed
or Printed Name of Seller)           Title:     Telephone:         Seller's
Address for purpose of notice: 1500 N. Lakeview Ave., Anaheim, Ca 92807      
Facsimile: (714) 876-2407   Email: mbains@biscoind.com                

The Florida Association of REALTORS©  makes no representation as to the legal
validity or adequacy of any provision of this form in any specific transaction.
This standardized form should not be used in complex transactions or with
extensive riders or additions. This form is available for use by the entire real
estate industry and is not intended to identify the user as a REALTOR©.
REALTORS© is a registered collective membership mark which may be used only by
real estate licensees who are members of the NATIONAL ASSOCIATION OF REALTORS©
and who subscribe to its Code of Ethics.

The copyright laws of the United States (17 U.S. Code) forbid the unauthorized
reproduction of this form by any means including facsimile or computerized
forms.

 

Buyer (C.K.B.) (_____) and Seller (M.B.) (___) acknowledge receipt of a copy of
this page, which is Page 8 of 8 Pages.

 

CC-4    Rev. 12/10    ©2010    Florida Association of Realtors®    All Rights
Reserved

 

formsimplicity

 

 

 

 

COUNTER OFFER No. 1

 

This is Counter Offer No. 1 to the Commercial Contract dated August 30, 2012
(“Offer”) on property located at 13235 Cortez Blvd., Brooksville, FL 34613
(“Property”) by and between EACO Corporation (“Seller”) and Ka Bun Chan
(“Buyer”).

 

The terms and conditions of the above referenced Offer are accepted subject to
the following:

 

2. Purchase Price to be $1,825,000.

 

3. In Paragraph 2(a), the sum of $50,000 by wire transfer or other immediately
available funds to be deposited into escrow upon the opening of escrow. Said
deposit shall be applicable to the Purchase Price.

 

4. Closing shall occur on January 8, 2013 (the “Closing Date”), unless the
parties agree to an earlier Closing Date in writing. The Closing Date shall not
be extended by any other provision(s) of the Offer.

 

5. Buyer is currently the Tenant in possession of the Property under a written
lease agreement dated as of January 9, 2008 (“Lease”). Buyer shall continue to
abide by all terms and conditions of the Lease through the close of escrow. In
this regard, Buyer’s Due Diligence Period shall be thirty (30) days. Seller
shall have no obligations to operate and/or maintain the Property except for
those obligations set forth under the Lease.

 

6. As to the Risk of Loss, Seller’s cooperation therein, shall be at no cost or
expense to Seller.

 

7. Buyer agrees that in the event Buyer fails to consummate the purchase of the
Property on or before the Closing Date, that notwithstanding anything to the
contrary contained within the Lease, any and all Options to Renew the Lease are
hereby terminated and of no force or effect, including Buyer’s alleged exercise
of Option to Renew dated August 20, 2012. Buyer agrees that in the event Buyer
fails to purchase the Property on or before the Closing Date, that
notwithstanding anything contrary contained within the Lease, that the Lease
shall terminate and Buyer’s right to possession of the Subject Property shall
expire as of January 8, 2013 and Buyer agrees to vacate the Subject Property no
later than January 9, 2013.

 

This Counter Offer No. 1 shall be deemed revoked and of no force or effect
unless this Counter Offer is signed by the Buyer and a copy of the signed
Counter Offer No. 1 is personally received by the person making this Counter
Offer by 5:00 PM on _______, 2012.

 

 

 

 

Seller makes this Counter Offer No.1 on the terms and conditions above.

 

Seller: EACO Corporation

 

By:  /s/ Michael Bains         Its: Controller

 

Buyer acknowledges receipt of Counter Offer No. 1 and accepts the terms and
conditions of Counter Offer No. 1.

 

Buyer: /s/ Ka Bun Chan   Ka Bun Chan

 

 

 

  

Addendum to Commercial Contract

 

This Addendum (the “Addendum”) to Commercial Contract is dated October 2, 2012
and is by and between EACO Corporation (“Seller”) and Ka Bun Chan (“Buyer”).

 

WHEREAS, Buyer and Seller entered into that certain Commercial Contract
(“Contract”) which has an Effective Date of September 26, 2012, for the sale and
purchase of that certain real property located at 13235 Cortez Boulevard,
Brooksville, Florida; and

 

WHEREAS, Buyer and Seller wish to modify the Contract in certain limited
respects.

 

NOW THEREFORE, in consideration of the recitals set forth above, and other good
and valuable consideration, the parties, intending to be bound, do hereby agree
as follows:

 

1.    Incorporation of Recitals; Capitalized Terms. Buyer and Seller agree that
the above described recitals are true and correct and that the Contract is in
full force and effect as of the date hereof. Whenever the terms of this Addendum
are inconsistent with the terms of the Contract, the terms of this Addendum
shall be deemed to supersede and amend the terms of the Contract. Except as
otherwise specifically provided in this Addendum, capitalized terms herein which
are defined in the Contract shall have the same meaning herein as in the
Contract.

 

2.   Escrow Agent. The parties agree that the Escrow Agent shall be McGuireWoods
LLP. The Deposit shall be deposited by the Escrow Agent in a non-interest
bearing deposit account at Bank of America and the proceeds held and disbursed
in accordance with the terms of the Contract.

 

The parties agree jointly to defend (by attorneys selected by Escrow Agent),
indemnify and hold harmless Escrow Agent against and from any claim, judgment,
loss, liability, cost or expense resulting from any dispute or litigation
arising out of or concerning Escrow Agent’s duties or services hereunder. This
indemnity includes, without limitation, disbursements and reasonable attorneys’
fees either paid to retain attorneys or representing the fair value of legal
services rendered by Escrow Agent to itself.

 

Escrow Agent shall not be liable for any error in judgment or for any act done
or step taken or omitted in good faith, or for any mistake of fact or law,
except for Escrow Agent’s own gross negligence or willful misconduct. Buyer and
Seller acknowledge and agree that (a) the amount of the Deposit may exceed the
amount of FDIC insurance coverage applicable to the Deposit in the deposit
account in which the Deposit is deposited, (b) Escrow Agent has deposited the
Deposit in the deposit account at the direction of Buyer and Seller and has not
exercised (and does not have) investment discretion over the Deposit, and (c)
the Escrow Agent shall have no liability to Buyer, Seller or any other person or
entity in the event of any diminution in value of, or failure of the bank in
which the Deposit is deposited to pay, any deposit account in which the Deposit
or any part thereof is deposited at any time.

 

 

 

 

The parties acknowledge that Escrow Agent is merely a stakeholder. Upon payment
of the Deposit pursuant to the terms of the Contract, Escrow Agent shall be
fully released from all liability and obligations with respect to the Deposit.

 

It is acknowledged that Escrow Agent is the attorney for Seller and that Escrow
Agent shall be entitled to represent such party in any lawsuit.

 

3. No Further Modifications. Except as expressly modified and amended herein,
all the terms and provisions of the Contract shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written.

 

SELLER:   BUYER:       EACO Corporation         /s/ Ka Bun Chan By: /s/ Michael
Bains   Ka Bun Chan Name: Michael Bains     Title: Controller           ACCEPTED
AND AGREED TO in its   capacity as the Escrow Agent:           McGuireWoods LLP
          By: /s/ Kenneth M Keefe JR     Name: Kenneth M Keefe JR     Title:
Counsel    

 

 

 